Title: 17th.
From: Adams, John Quincy
To: 


       The Scholars are coming in very fast, and are almost all of them busy, in putting their new chambers in order, and moving. Very busy all day in papering Charles’s study, and part of mine, but before we finish’d the Paper fail’d us. Drank tea with Mead in his Chamber which is contiguous to mine. The Club are quite in a Dilemma, how to do since the boys are sent off. They are unwilling to send Freshmen, and think it beneath their dignity to go themselves for what they want. At about 10 o’clock this evening, Stratten, a crazy fellow came, and knock’d at my door; just as I was going to bed; I opened it, and he ask’d me for some water; I told him I had none, and shut the door upon him: “Damn you, says he, do you refuse a man a little water.” After thumping two or three minutes at the door, he went away, knock’d at all the doors in the entry; ran up and down stairs, came again, to my door and stamp’d at it, and finally ran to the window in the entry, push’d it up, and leapt immediately out of it. I instantly got out of my bed, went to my window, and saw him lying on the ground. After 3 or 4 minutes he began to groan “Oh! I’ve broke my leg.” Charles had not gone to bed; I desired him to go and call up Dr. Jennison; who immediately came out. The fellow complain’d in the most doleful manner. However, after examining his leg, (for he was not at all hurt any where else) the Doctor said, there might be a bone crack’d but that none was displaced. It was with a great deal of difficulty that we were able to get Stratten, into one of the lower Rooms which is empty. He persisted for two hours in attempting to walk, for in addition to his State of mind, he was then as drunk as a beast. At length however he was carried into the Room, and laid on a Straw bed. The Doctor, although the man was insulting him continually dress’d up his leg, and we left him just before 12 o’clock, at Night, upon which I immediately retired to bed again.
      